Citation Nr: 0514216	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active duty service from February 1974 to 
August 1977, from June 1979 to November 1982, and from June 
1987 to October 1987; he later had periods of active duty for 
training and inactive duty training with the Army Reserve.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision that denied 
service connection for a bilateral knee condition.  The 
veteran filed a notice of disagreement (NOD) in January 2000, 
and the RO issued a statement of the case (SOC) in February 
2000.  The veteran filed a substantive appeal later that same 
month.  In May 2001, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claim for service 
connection for a bilateral knee disability.

In September 2001, the Board remanded the matter to the RO 
for additional development.  After completed the requested 
development, the RO continued the denial of the claim on 
appeal (as reflected in a January 2005 SSOC), and returned 
the matter to the Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although knee complaints were noted in service, no 
disability was then diagnosed, and the only competent opinion 
on the question of nexus between current knee problems and 
service militates against the claim.  



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 2000 SOC, the May 2001 and January 2005 
SSOCs, as well as the November 2002 and March 2004 letters, 
the RO notified the veteran of the legal criteria governing 
the claim (to include the three criteria for establishing 
service connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for a bilateral knee 
disability.  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's November 2002 and March 
2004 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in January 1999, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the November 2002 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the veteran.  The 
May 2004 letter was provided to the veteran several months 
before the January 2005 SSOC, and the RO afforded the veteran 
well over a one-year period for response to such a notice 
letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service personnel records, including Army 
Reserves records, and has arranged for the veteran to undergo 
VA examinations in connection with the claim on appeal, the 
reports of which are of record.  The veteran also has been 
given opportunities to submit and/or identify evidence to 
support his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 


II.  Factual Background

Service medical records show that the veteran complained of 
right knee pain of three months' duration in October 1980.  
He reported no history of trauma.  On examination, there was 
no crepitus, no swelling, and no discoloration; range of 
motion was good.  Records reflect clinical assessments both 
of chondromalacia and of possible strain as questionable.  
Treatment included pain medication, quadriceps exercises, and 
hot soaks. 

Army Reserve records reveal that the veteran developed a 
sudden onset of sharp pain in both knees while doing the sit-
ups portion of a fitness test during a period of inactive 
duty training in April 1996.  The veteran could not complete 
the exercise.

VA treatment records, dated in September and October 1998, 
show assessments of chronic knee and low back pain.  The 
veteran complained of chronic pain, and of cracking of his 
knee joints with movement.  Pain was worse when lifting, 
running, or climbing.  Reportedly, his knee problems bothered 
him for approximately three years.  X-rays taken of each knee 
were negative.

During a June 2000 VA examination, the veteran reported that 
his knee pain began in 1995, while running.  Reportedly, at 
that time, his knees swelled and he could not walk; the 
episode lasted about a week.  The veteran also reported a 
history of back pain in 1993 and 1994, occurring with 
activity.  Current symptoms included pain in both knees and 
cracking; he could not run, squat, or kneel.  The veteran 
could not do stairs; walking and standing were limited.  On 
examination, there was evidence neither of limp, nor of 
effusion; there was crepitus palpable on motion of the knees.  
McMurray's sign was negative bilaterally, and the knees had 
good stability.  Range of motion of both knees was from full 
extension to 120 degrees on flexion; there was no sensory or 
motor deficit of either lower extremity.  Deep tendon 
reflexes were present and symmetrical.  Prior x-rays of the 
veteran's lumbar spine revealed bilateral spondylolysis at L5 
with a first-degree spondylolisthesis at L5-S1.  The VA 
examiner diagnosed bilateral patellofemoral crepitus of the 
knees, and opined that the veteran's knee pain was basically 
due to referred pain from his spondylolisthesis condition.

The veteran underwent VA examination in September 2004.  The 
veteran complained of pain in both knees, which reportedly 
began while running on active duty.  He reported no treatment 
to his knees during military service, or since his discharge.  
The veteran had no problem walking.  He reported pain when 
lifting heavy weights and when standing, and indicated that 
he could kneel, squat, and stoop without difficulty, but not 
repetitively.  The veteran reported occasional knee pain when 
sitting in a car for a prolonged period of time.  He managed 
stairs without any difficulty.  On examination, there was no 
deformity of either knee, and no evidence of any effusion.  
There was tenderness on palpation of the lateral border of 
the patella bilaterally, and very minimal crepitus palpable 
on motion of both knees.  Stability was good; McMurray sign 
was negative.  Range of motion of the right knee was from 0 
degrees on extension to 135 degrees on flexion; range of 
motion of the left knee was from 0 degrees on extension to 
125 degrees on flexion.  X-rays taken of both knees were 
normal.  The VA examiner opined that it was at least as 
likely as not that the veteran's knee complaints were 
referred pain from the spondylolisthesis condition of his 
lumbar spine.
  
III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

With respect to the veteran's Army Reserves service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2004).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that, in this case, the 
record presents no basis for a grant of service connection 
for a bilateral knee disability.

In this case, the evidence shows a shows a history of 
bilateral knee pain (to include during active duty and Army 
Reserve service).  However, no specific knee disability was 
diagnosed in service.  

While the post-service medical record includes a diagnosis of 
bilateral patellofemoral crepitus of the knees, there is no 
medical evidence or opinion that even suggests a medical 
nexus between any such disability and service.  In fact, the 
only medical evidence on the question of a relationship 
between current knee problems and service tends to militate 
against the claim.  As noted above, a VA examiner rendered 
opinions in both June 2000 and September 2004 indicating that 
the veteran's knee problems were, at least as likely as not, 
attributable to the veteran's back disability (a nonservice-
connected condition).  Thus, these opinions tend to negate 
any relationship between current knee problems and service.  

Moreover, neither the veteran nor his representative has 
presented or alluded to the existence of any contrary medical 
opinion (i.e., one that establishes a relationship between a 
current bilateral knee disability and service, to include the 
period of inactive duty training in April 1996), despite 
being asked or invited to present or identify such evidence 
via the RO's November 2002 and March 2004 letters.

The Board does not doubt the sincerity of the veteran's 
belief that his current bilateral knee problems are related 
to his military service.  However, as a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to provide a probative (i.e., persuasive) 
opinion on a medical matter.   See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For all the foregoing reasons, the claim for service 
connection for a bilateral knee disability must be denied.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


